DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,031,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (US Pub 2014/0151895).
Regarding claim 1, West (figs. 2F and 3) teaches a multi-die integrated circuit device, comprising:
a substrate (connector 208, [0034]);
two or more dice (plurality of die 241, 242, [0016]) comprising components that implement functionality of the multi-die integrated circuit, wherein the components include logic gates;
a spacer (substrate 205, [0016]) disposed between the substrate and each of the two or more dice, wherein each of the two or more dice makes direct electrical contact with the substrate through holes (TSVs 216, [0020]) in the spacer, the holes also include a polymeric substance (dielectric liner 221, polymers, [0018]), and each of the two or more dice does not make direct electrical contact with the spacer.
Regarding claim 5, West teaches the device according to claim 1, wherein the spacer includes mechanical pads (metal caps 240, [0031]) to mechanically connect the spacer to one of the two or more dice.
Regarding claim 6, West teaches the device according to claim 1, wherein each of the two or more dice makes electrical contact with the substrate via conductive posts (inner metal cores 220, [0017]) that respectively pass through the holes in the spacer.
Regarding claim 7, West teaches the device according to claim 6, wherein the conductive posts are copper (copper, [0018]). 
Regarding claim 8, West teaches the device according to claim 1, wherein the spacer includes a capacitor (capacitor 209, [0037)], and the spacer includes an oxide (dielectric layer 231a, oxide, [0022]) above the capacitor.
Regarding claim 9, West teaches the device according to claim 1, wherein the spacer (205) is silicon, glass, ceramic, or an organic low- coefficient of thermal expansion (CTE) material (silicon, [0015]).
Regarding claim 10, West teaches the device according to claim 1, wherein the holes (TSVs 216) in the spacer are passivated (dielectric liner 211, [0017]).
Regarding claim 11, West (figs. 2F and 3) teaches a method of fabricating a multi-die integrated circuit, the method comprising:
fabricating two or more dice (plurality of die 241, 242, [0016]) comprising components that implement functionality of the multi-die integrated circuit, wherein the components include logic gates;
fabricating a spacer (substrate 205, [0016]) and disposing the spacer between a substrate (connector 208, [0034]) and each of the two or more dice such that each of the two or more dice makes direct electrical contact with the substrate through holes (TSVs 216, [0020]) in the spacer, wherein the holes also include a polymeric substance (dielectric liner 221, polymers, [0018]) and each of the two or more dice does not make direct electrical contact with the spacer.
Regarding claim 15, West teaches the method according to claim 11, wherein the fabricating the spacer includes disposing mechanical pads (metal caps 240, [0031]) on a same side of the spacer as the two or more dice to mechanically connect the spacer to one of the two or more dice.
Regarding claim 16, West teaches the method according to claim 11, wherein the fabricating the spacer includes positioning the holes such that each of the two or more dice makes electrical contact with the substrate via conductive posts (inner metal cores 220, [0017]) that respectively pass through the holes in the spacer.
Regarding claim 17, West teaches the method according to claim 16, wherein the fabricating the spacer includes sizing the holes (TSVs216) to be larger than a diameter of the conductive posts (inner core 220, fig. 3).
Regarding claim 18, West teaches the method according to claim 11, wherein the fabricating the spacer includes forming a capacitor (capacitor 209, [0037]) using a deep trench formation or a metal-insulator-metal configuration or as a thin film, and the forming the capacitor includes forming an oxide layer (dielectric layer 231a, oxide, [0022]) on the capacitor.
Regarding claim 19, West teaches the method according to claim 11, wherein the fabricating the spacer (205) includes using silicon, glass, ceramic, or an organic low- coefficient of thermal expansion (CTE) material as a material of the spacer (silicon, [0015]).
Regarding claim 20, West teaches the method according to claim 11, wherein the fabricating the spacer includes passivating the holes (TSVs 216) of the spacer (dielectric liner 211, [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Nomura et al (US Pub 2007/0170582).
West teaches the spacer (substrate 205), but does not teach wherein the spacer includes wiring to connect one of the two or more dice to another of the two or more dice.
Nomura (fig. 3B) teaches wherein the spacer (submodule substrate 10, [0034]) includes wiring (wiring electrodes 11, [0034]) on the same side of the spacer to connect one of the two or more dice (components 15, [0034]) to another of the two or more dice (components 15, [0034]), and wherein the wiring (11) includes pads (pads of components 15) to electrically connect each end of the wiring to the one or the another of the two or more dice.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate 205 of West with submodule substrate 10 includes wiring electrodes 11 of Nomura in order to reduce “the number of terminal electrodes 14 provided on the bottom surface of the submodule substrate 10” as taught by Nomura, [0034].

    PNG
    media_image1.png
    116
    518
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the wiring is encapsulated by the polymeric substance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892